DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/19/2021 has been entered. Claims 1, 8, and 15 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US Pub. 20140139447) in view of Park et al (US Pub. 20140132553) in further view of HER et al (US Pub. 20160284272).
Regarding claim 1, Kang discloses:
A display device, (refer to fig. 1 and paragraph 45. Describes a touch screen panel
A foldable display panel, (refer to fig. 2B-3 and paragraph 67. Describes a configuration in which the folding axis about which the substrate 10 is bent and the active area having the sensing patterns formed thereon is divided into a plurality of areas based on the folding axis) comprising: 
A first display area and a second display area that are configured to be folded along a folding axis extending in a first direction, (refer to fig. 2B-3 and paragraph 70. Describes only one folding axis exists, and therefore, the active area is vertically divided into two areas (e.g., an upper area and a lower area) based on the folding axis); 
A first sensing line coupled to the first display area, (refer to fig. 3, 5A and paragraph 92. Describes the active area is divided into a plurality of areas based on the folding axis and sensing patterns respectively formed on the divided active areas (first and second active areas) are operated in a state in which the sensing patterns are electrically separated (or insulated) from each other); and 
A second sensing line coupled to the second display area, (refer to fig. 3, 5A and paragraph 92. Describes the active area is divided into a plurality of areas based on the folding axis and sensing patterns respectively formed on the divided active areas (first and second active areas) are operated in a state in which the sensing patterns are electrically separated (or insulated) from each other); 
A sensing unit coupled to the first sensing line and to the second sensing line, and configured to generate first sensing data by sensing current coupled to the refer to fig. 3 and paragraph 94. Describes a change in capacitance caused by a contact position is transferred from the sensing patterns 220 respectively formed on the first and second active areas to the driving circuit (not shown) via the first and second sensing lines 230a and 230b and the pad portion 250. Then, the change in capacitance is converted into an electrical signal by X and Y input processing circuits (not shown), thereby detecting the contact position); and 
The first display area and the second display area based on the first sensing data and the second sensing data, respectively, (refer to fig. 3 and paragraph 94. Describes a change in capacitance caused by a contact position is transferred from the sensing patterns 220 respectively formed on the first and second active areas to the driving circuit (not shown) via the first and second sensing lines 230a and 230b and the pad portion 250. Then, the change in capacitance is converted into an electrical signal by X and Y input processing circuits (not shown), thereby detecting the contact position)
Wherein the first sensing line and the second sensing line extend in a second direction that is substantially perpendicular to the first direction, (refer to fig. 3 and paragraph 78. Describes the first and second sensing lines 230a and 230b extending from the first and second active areas. And therefore, there exists a region (region C) where the second sensing lines 230b extending from the second active area intersect or cross the folding axis. Fig. 3 depicts arrangement of the sensing line on both the upper and lower sides)
Kang does not disclose:
Pixels
A timing controller configured to generate compensation data provided to the pixels in the first display area and to the pixels in the second display area based on the first sensing data and the second sensing data, respectively, for compensating currents of the pixels of the first and second display areas that are decreased due to degradation of the pixels,
Wherein the first sensing line and the second sensing line are alternately arranged.
Park teaches:
Wherein the first sensing line and the second sensing line are alternately arranged, (refer to fig. 1 and paragraph 37. Describes sensing patterns 220 formed on the active area of a first surface of the thin film substrate 10; and sensing lines 230 formed on the non-active area of the first surface of the thin film substrate 10, and connecting the sensing patterns 220 to an external driving circuit (not shown) through a pad portion 250. Fig. 1 depicts alternate arrangement of the sensing line connection to the sensing cells).
The two references are analogous art because they both relate with the same field of invention of touch screen panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alternate arrangement of the sensing lines 
Park does not teach:
Pixels
A timing controller configured to generate compensation data provided to the pixels in the first display area and to the pixels in the second display area based on the first sensing data and the second sensing data, respectively, for compensating currents of the pixels of the first and second display areas that are decreased due to degradation of the pixels
HER teaches: 
Pixels, (refer to fig. 1, 4 and paragraph 31. Describes the display area DA includes a plurality of pixels for displaying images)
A timing controller configured to generate compensation data provided to the pixels in the first display area and to the pixels in the second display area based on the first sensing data and the second sensing data, respectively, for compensating currents of the pixels of the first and second display areas that are decreased due to degradation of the pixels, (refer to fig. 4, 6 and paragraph 12, 52, 60. Describes during a detection period, the brightness compensator may provide the detection currents to the first and second pixels and to detect the degrees of deterioration in the first and second pixels based on the detection currents. Para. 52, describes: The pixels PX11 to PXmn include first pixels in a first display area DA1 and second pixels in a second display area DA2. Para. 60, describes: The display device 1000 may include a timing controller for controlling operations of the brightness compensation unit 700)
The three references are analogous art because they both relate with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the brightness compensator to detect a degree of deterioration as taught by HER with the alternate arrangement of the sensing lines as taught by Park with the touch screen sensing pattern as disclose by Kang. The motivation to combine the HER reference is to control the light emission control driver to set the light emission times of each display area according to the different rates of deterioration.
Regarding claim 8, Kang discloses:
An electronic device comprises a display device, (refer to fig. 1 and paragraph 45. Describes a touch screen panel) and a processor that is configured to control the display device, (refer to fig. 3 and paragraph 94. Describes the change in capacitance is converted into an electrical signal by X and Y input processing circuits (not shown), thereby detecting the contact position) wherein the display device comprises: 
A foldable display panel comprising a first display area and a second display area that are configured to be folded along a folding axis extending in a first direction, (refer to fig. 2B-3 and paragraph 70. Describes only one folding axis exists, and therefore, the active area is vertically divided into two areas (e.g., an upper area and a lower area) based on the folding axis) a first sensing line coupled to the first display area, and a second sensing line coupled to the second display area, (refer to fig. 3, 5A and paragraph 92. Describes the active area is divided into a plurality of areas based on the folding axis and sensing patterns respectively formed on the divided active areas (first and second active areas) are operated in a state in which the sensing patterns are electrically separated (or insulated) from each other); 
A sensing unit coupled to the first sensing line and the second sensing line, and configured to generate first sensing data by sensing current coupled to the first sensing line, and to generate second sensing data by sensing current coupled to the second sensing line, (refer to fig. 3 and paragraph 94. Describes a change in capacitance caused by a contact position is transferred from the sensing patterns 220 respectively formed on the first and second active areas to the driving circuit (not shown) via the first and second sensing lines 230a and 230b and the pad portion 250. Then, the change in capacitance is converted into an electrical signal by X and Y input processing circuits (not shown), thereby detecting the contact position); and 
The first display area and the second display area based on the first sensing data and the second sensing data, respectively, (refer to fig. 3 and paragraph 94. Describes a change in capacitance caused by a contact position is transferred from the sensing patterns 220 respectively formed on the first and second active areas to the driving circuit (not shown) via the first and second sensing lines 230a and 230b and the pad portion 250. Then, the change in capacitance is converted into an electrical signal by X and Y input processing circuits (not shown), thereby detecting the contact position)
Wherein the first sensing line and the second sensing line extend in a second direction that is substantially perpendicular to the first direction, (refer to fig. 3 and paragraph 78. Describes the first and second sensing lines 230a and 230b extending from the first and second active areas. And therefore, there exists a region (region C) where the second sensing lines 230b extending from the second active area intersect or cross the folding axis. Fig. 3 depicts arrangement of the sensing line on both the upper and lower sides).
Kang does not disclose:
Pixels
A timing controller configured to generate compensation data provided to the pixels in the first display area and to the pixels in the second display area based on the first sensing data and the second sensing data, respectively, for compensating currents of the pixels of the first and second display areas that are decreased due to degradation of the pixels,
Wherein the first sensing line and the second sensing line are alternately arranged.
Park teaches:
Wherein the first sensing line and the second sensing line are alternately arranged, (refer to fig. 1 and paragraph 37. Describes sensing patterns 220 formed on the active area of a first surface of the thin film substrate 10; and sensing lines 230 formed on the non-active area of the first surface of the thin film substrate 10, and connecting the sensing patterns 220 to an external driving circuit (not shown) through a pad portion 250. Fig. 1 depicts alternate arrangement of the sensing line connection to the sensing cells).
Park does not teach:
Pixels
A timing controller configured to generate compensation data provided to the pixels in the first display area and to the pixels in the second display area based on the first sensing data and the second sensing data, respectively, for compensating currents of the pixels of the first and second display areas that are decreased due to degradation of the pixels
HER teaches: 
Pixels, (refer to fig. 1, 4 and paragraph 31. Describes the display area DA includes a plurality of pixels for displaying images)
A timing controller configured to generate compensation data provided to the pixels in the first display area and to the pixels in the second display area based on the first sensing data and the second sensing data, respectively, for compensating currents of the pixels of the first and second display areas that are decreased due to degradation of the pixels, (refer to fig. 4, 6 and paragraph 12, 52, 60. Describes during a detection period, the brightness compensator may provide the detection currents to the first and second pixels and to detect the degrees of deterioration in the first and second pixels based on the detection currents. Para. 52, describes: The pixels PX11 to PXmn include first pixels in a first display area DA1 and second pixels in a second display area DA2. Para. 60, describes: The display device 1000 may include a timing controller for controlling operations of the brightness compensation unit 700)
Regarding claim 8, refer to the motivation of claim 1.
Regarding claim 6, Kang discloses:
Wherein the sensing unit is configured to sense the current coupled to the first sensing line and the current coupled to the second sensing line when the display device turns on, (refer to fig. 3 and paragraph 94. Describes a change in capacitance caused by a contact position is transferred from the sensing patterns 220 respectively formed on the first and second active areas to the driving circuit (not shown) via the first and second sensing lines 230a and 230b and the pad portion 250. Then, the change in capacitance is converted into an electrical signal by X and Y input processing circuits (not shown), thereby detecting the contact position).
Kang and Park do not disclose:
Pixels
HER teaches: 
Pixels, (refer to fig. 1, 4 and paragraph 31. Describes the display area DA includes a plurality of pixels for displaying images)
Regarding claim 6, refer to the motivation of claim 1.
Regarding claim 7
Wherein the sensing unit is configured to sense the current coupled to the first sensing line and the current coupled to the second sensing line, (refer to fig. 3 and paragraph 94. Describes a change in capacitance caused by a contact position is transferred from the sensing patterns 220 respectively formed on the first and second active areas to the driving circuit (not shown) via the first and second sensing lines 230a and 230b and the pad portion 250. Then, the change in capacitance is converted into an electrical signal by X and Y input processing circuits (not shown), thereby detecting the contact position).
Kang and Park do not explicitly disclose:
Pixels
Wherein the sensing unit is configured to sense the current of the pixels coupled to the first sensing line and second sensing line when the display device turns off
HER teaches: 
Pixels, (refer to fig. 1, 4 and paragraph 31. Describes the display area DA includes a plurality of pixels for displaying images)
HER does not teach:
Wherein the sensing unit is configured to sense the current of the pixels coupled to the first sensing line and second sensing line when the display device turns off
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Regarding claim 13, Kang discloses:
Wherein the sensing unit is configured to sense the current coupled to the first sensing line and the current coupled to the second sensing line when the display device turns on, (refer to fig. 3 and paragraph 94. Describes a change in capacitance caused by a contact position is transferred from the sensing patterns 220 respectively formed on the first and second active areas to the driving circuit (not shown) via the first and second sensing lines 230a and 230b and the pad portion 250. Then, the change in capacitance is converted into an electrical signal by X and Y input processing circuits (not shown), thereby detecting the contact position).
Kang and Park do not disclose:
Pixels
HER teaches: 
Pixels, (refer to fig. 1, 4 and paragraph 31. Describes the display area DA includes a plurality of pixels for displaying images)
Regarding claim 13, refer to the motivation of claim 1.
Regarding claim 14, Kang discloses:
Wherein the sensing unit is configured to sense the current coupled to the first sensing line and the current coupled to the second sensing line, (refer to fig. 3 and paragraph 94. Describes a change in capacitance caused by a contact position is transferred from the sensing patterns 220 respectively formed on the first and second active areas to the driving circuit (not shown) via the first and second sensing lines 230a and 230b and the pad portion 250. Then, the change in capacitance is converted into an electrical signal by X and Y input processing circuits (not shown), thereby detecting the contact position).
Kang and Park do not explicitly disclose:
Pixels
Wherein the sensing unit is configured to sense the current of the pixels coupled to the first sensing line and second sensing line when the display device turns off
HER teaches: 
Pixels, (refer to fig. 1, 4 and paragraph 31. Describes the display area DA includes a plurality of pixels for displaying images)
HER does not teach:
Wherein the sensing unit is configured to sense the current of the pixels coupled to the first sensing line and second sensing line when the display device turns off.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Claims 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US Pub. 20140139447) in view of HER et al (US Pub. 20160284272).
Regarding claim 15, Kang discloses:
A driving method of a display device that comprises a foldable display panel that comprises a first display area and a second display area that are configured to refer to fig. 2B-3 and paragraphs 70, 94. Describes only one folding axis exists, and therefore, the active area is vertically divided into two areas (e.g., an upper area and a lower area) based on the folding axis. Para. 94, describes: a change in capacitance caused by a contact position is transferred from the sensing patterns 220 respectively formed on the first and second active areas to the driving circuit (not shown) via the first and second sensing lines 230a and 230b and the pad portion 250) a first sensing line coupled to the first display area, and a second sensing line coupled to the second display area, (refer to fig. 3, 5A and paragraph 92. Describes the active area is divided into a plurality of areas based on the folding axis and sensing patterns respectively formed on the divided active areas (first and second active areas) are operated in a state in which the sensing patterns are electrically separated (or insulated) from each other) the driving method of the display device comprising: 
Generating first sensing data by sensing current in the first display area through the first sensing line, (refer to fig. 3 and paragraph 94. Describes a change in capacitance caused by a contact position is transferred from the sensing patterns 220 respectively formed on the first and second active areas to the driving circuit (not shown) via the first and second sensing lines 230a and 230b and the pad portion 250. Then, the change in capacitance is converted into an electrical signal by X and Y input processing circuits (not shown), thereby detecting the contact position
Generating second sensing data by sensing current in the second display area through the second sensing line, (refer to fig. 3 and paragraph 94. Describes a change in capacitance caused by a contact position is transferred from the sensing patterns 220 respectively formed on the first and second active areas to the driving circuit (not shown) via the first and second sensing lines 230a and 230b and the pad portion 250. Then, the change in capacitance is converted into an electrical signal by X and Y input processing circuits (not shown), thereby detecting the contact position); 
Kang does not disclose:
Pixels
Generating first compensation data provided to the pixels in the first display area based on the first sensing data for compensating currents of the pixels in the first display area that are decreased due to degradation; generating second compensation data provided to the pixels in the second display area based on the second sensing data for compensating currents of the pixels in the second display area that are decreased due to degradation; and compensating first image data to generate second image data based on the first compensation data and the second compensation data
HER teaches: 
Pixels, (refer to fig. 1, 4 and paragraph 31. Describes the display area DA includes a plurality of pixels for displaying images)
Generating first compensation data provided to the pixels in the first display area based on the first sensing data for compensating currents of the pixels in the first refer to fig. 4, 6 and paragraph 12, 52, 60. Describes during a detection period, the brightness compensator may provide the detection currents to the first and second pixels and to detect the degrees of deterioration in the first and second pixels based on the detection currents. Para. 52, describes: The pixels PX11 to PXmn include first pixels in a first display area DA1 and second pixels in a second display area DA2. Para. 60, describes: The display device 1000 may include a timing controller for controlling operations of the brightness compensation unit 700); and compensating first image data to generate second image data based on the first compensation data and the second compensation data, (refer to fig. 4, 6 and paragraph 52, 60, 79, 117. Describes the pixels PX11 to PXmn include first pixels in a first display area DA1 and second pixels in a second display area DA2. Para. 60, describes: The display device 1000 may include a timing controller for controlling operations of the brightness compensation unit 700. Para. 79, describes: For example, when the first pixels have deteriorated to a greater degree than the second pixels, the applying time of the first light emission signals for the first pixels is adjusted to be longer than the applying time of the second light emission signals for the second pixels. In this case, the first and second pixels emit light during a time corresponding to the applying time of the first and second light emission signals. The brightness of the first and second pixels is proportional to a light emission time)
The two references are analogous art because they both relate with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the brightness compensator to detect a degree of deterioration as taught by HER with the touch screen sensing pattern as disclose by Kang. The motivation to combine the HER reference is to control the light emission control driver to set the light emission times of each display area according to the different rates of deterioration.
Regarding claim 19, Kang discloses:
Further comprising sensing, by a sensing unit of the display device, the current coupled to the first sensing line and the current coupled to the second sensing line when the display device turns on, (refer to fig. 3 and paragraph 94. Describes a change in capacitance caused by a contact position is transferred from the sensing patterns 220 respectively formed on the first and second active areas to the driving circuit (not shown) via the first and second sensing lines 230a and 230b and the pad portion 250. Then, the change in capacitance is converted into an electrical signal by X and Y input processing circuits (not shown), thereby detecting the contact position).
Kang does not disclose:
Pixels
HER teaches: 
Pixels, (refer to fig. 1, 4 and paragraph 31. Describes the display area DA includes a plurality of pixels for displaying images)
Regarding claim 19, refer to the motivation of claim 15.
Regarding claim 20, Kang discloses:
Further comprising sensing, by a sensing unit of the display device, the current coupled to the first sensing line and the current coupled to the second sensing line, (refer to fig. 3 and paragraph 94. Describes a change in capacitance caused by a contact position is transferred from the sensing patterns 220 respectively formed on the first and second active areas to the driving circuit (not shown) via the first and second sensing lines 230a and 230b and the pad portion 250. Then, the change in capacitance is converted into an electrical signal by X and Y input processing circuits (not shown), thereby detecting the contact position).
Kang does not explicitly disclose:
Pixels
Wherein the sensing unit is configured to sense the current coupled to the first sensing line and second sensing line when the display device turns off
HER teaches: 
Pixels, (refer to fig. 1, 4 and paragraph 31. Describes the display area DA includes a plurality of pixels for displaying images)
HER does not teach:
Wherein the sensing unit is configured to sense the current of the pixels coupled to the first sensing line and second sensing line when the display device turns off
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US Pub. 20140139447) in view of HER et al (US Pub. 20160284272) in further view of Park et al (US Pub. 20140132553).
Regarding claim 16, Kang discloses:
Wherein the first sensing line and the second sensing line extend in a second direction that is substantially perpendicular to the first direction, (refer to fig. 3 and paragraph 78. Describes the first and second sensing lines 230a and 230b extending from the first and second active areas. And therefore, there exists a region (region C) where the second sensing lines 230b extending from the second active area intersect or cross the folding axis. Fig. 3 depicts arrangement of the sensing line on both the upper and lower sides) 
Kang and HER do not disclose:
Wherein the first sensing line and the second sensing line are alternately arranged.
Park teaches:
Wherein the first sensing line and the second sensing line are alternately arranged, (refer to fig. 1 and paragraph 37. Describes sensing patterns 220 formed on the active area of a first surface of the thin film substrate 10; and sensing lines 230 formed on the non-active area of the first surface of the thin film substrate 10, and connecting the sensing patterns 220 to an external driving circuit (not shown) through a pad portion 250. Fig. 1 depicts alternate arrangement of the sensing line connection to the sensing cells).
The three references are analogous art because they both relate with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alternate arrangement of the sensing lines as taught by Park with the brightness compensator to detect a degree of deterioration as taught by HER with the touch screen sensing pattern as disclose by Kang. The motivation to combine the Park reference is to improve the accuracy and precision of touch recognition
Allowable Subject Matter
Claims 2-5, 9-12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach or suggest wherein the first sensing line is coupled to pixels arranged in a (2N-1)th line among the pixels in the first display area, N being an integer equal to or greater than 1, and wherein the second sensing line is coupled to pixels arranged in a (2N)th line among the pixels in the second display area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        
04/20/2021